Dismissed and Memorandum Opinion filed December 18, 2008







Dismissed
and Memorandum Opinion filed December 18, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00275-CV
____________
 
GEORGE GILMAN, Appellant
 
V.
 
SMS FINANCIAL XV, L.L.C., an Arizona Limited Liability
Company, Appellee
 

 
On Appeal from the
61st District Court
Harris County,
Texas
Trial Court Cause
No. 88-08020-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 7, 2008.  On November 26, 2008,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 18, 2008.
Panel consists of Justices Yates, Guzman, and Sullivan.